DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I (claims 1-11) in the reply filed on March 3, 2022 is acknowledged.  The traversal is on the ground(s) that in view of applicant’s amendment the shared technical feature (the composition of claim 1) does make a contribution over the prior art in view of Mao (US 2010/0034892 A1) since Mao does not teach or suggest the composition of claim 1 as amended. This is not found persuasive because although Mao might not teach the composition of the amended claim 1, the shared technical feature does not make a contribution over the newly cited prior art in view of over Taboas et al (WO 2017/152112 A2) as explained in Paragraph 12 below.  Therefore, the shared technical feature is not a special technical feature, and thus Groups I and II lack unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12, 13, 15-17, 19 and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant need to amend claim 1 to state --- at least one of an anti-VEGF antibody, a stem cell attracting factor, and a transforming growth factor beta cytokine. --- (because “or a combination redundant since “at least one of A, B and C” already encompasses the combination of any of the three).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In Claim 1, applicant recite that the at least one hydrogel polymer material comprises “a positively charged polymer” and “a negatively charged polymer”.  There is no support for such general terms “ “a positively charged polymer” or “a negatively charged polymer” in the originally filed disclosure.
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2, 5, 8 and 9, applicant recite “the at least one anti-VEGF antibody, the at least one stem cell attracting factor, the at least one transforming growth factor beta cytokine, or the combination thereof”.  This claim language sounds very confusing and should be amended to recite --- the at least one of the anti-VEGF antibody, the stem cell attracting factor and the transforming growth factor beta cytokine ---.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taboas et al (WO 2017/152112 A2) (with Agarwal et al (US 2015/0283287 A1) which is cited here merely to support the Examiner’s assertion that heparin has a negative charge density; Yan et al (US 8,900,630 B2) which is cited here merely to support the Examiner’s assertion that type A gelatin has a positive charge below pH 9-10; and Gottardi (US 2011/0091570 A1) which is cited here merely to support the Examiner’s assertion that blood has pH of 7.36-7.44).
Taboas teaches (claim 1, pg.1, lines 25-27, pg.8, lines 20-32) a biomaterial comprising a hydrogel capable of carrying growth factors and mesenchymal stem cells; chondrogenic and immunomodulatory cytokines; and self-segregating micro-particles for prolonged and spatially controlled growth factor delivery.  The material is injectable 1.  It would have been obvious to one skilled in the art to use Taboas’s injectable hydrogel comprising type A gelatin and heparin containing TGF-1 to treat a child suffering from sarcoma resection, fracture or disease with a reasonable expectation of success in regenerating his/her epiphyseal growth plate.  Thus, Taboas teaches instant claims 1 and 2. 
With respect to instant claims 4 and 11, Taboas also teaches (pg.11, lines 8-15) that the hydrogel can also contain hyaluronic acid (hyaluronan).  Thus, Taboas teaches claims 4 and 11. 
Claims 3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Taboas et al (WO 2017/152112 A2) in view of Koenig et al (US 2017/0096479 A1).
With respect to instant claim 3, Taboas does not teach using anti-VEGF antibodies.  Koenig teaches ([0172] and [0185]) the use of anti-VEGF antibodies such as bevacizumab and ranibizumab to treat angiogenesis disorders such as hypertrophic bone formation (abnormal bone growth).  Koenig teaches ([0503] and [0526]) that its anti-VEGF antibodies can be delivered in the form of hydrogel microparticle beads Thus, Taboas in view of Koenig renders obvious instant claim 3. 
With respect to instant claims 5 and 10, Taboas does not teach that is microparticles are made of chitosan.  However, since Taboas teaches the equivalence of heparin, alginate and chitosan (see pg.11, lines 8-13), it would have been obvious to one skilled in the art to replace Taboas’s alginate-crosslinked particles with chitosan-crosslinked particles with a reasonable expectation of success.  Thus, Taboas in view of Koenig renders obvious instant claims 5 and 10.
With respect to instant claims 6-9, since Taboas also teaches the equivalence of heparin and alginate (pg.11, lines 8-13), it would be obvious to replace heparin with alginate in Taboas’s hydrogel formulation with a reasonable expectation of success.  Thus, Taboas in view of Koenig renders obvious instant claims 6-9 (since the microparticles containing the anti-VEGF antibodies are embedded in the hydrogel, which contains the TGF-1, it is the Examiner’s position that the TGF-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        March 12, 2022